DETAILED ACTION
This Action is responsive to the communication filed on 02/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinokura (WO 2018/043096 A1).

Regarding claim 1, Ichinokura (see, e.g., FIG. 5) discloses semiconductor package substrate, comprising:
a semiconductor housing space 34 including a mounting surface 161 being provided on a bottom side and configured to mount a semiconductor light-emitting element 20, and a reflective wall 163 being provided around the mounting surface 161 and configured to reflect light emitted from the semiconductor light-emitting element 20 to be mounted on the mounting surface 161 (pg 2, para 11; pg 3, para 4; pg 5, para 5);
a mounting region e.g., region of 31 covered by 52, 53 being provided at a rim portion 31 and configured to mount a lid member 40 for covering the semiconductor light-emitting element 20 (pg 3, para 3, para 5); and
a flow-suppressing portion 162, 164 separating the mounting region e.g., region of 31 covered by 52, 53 and the reflective wall 163 spatially in such a manner that a joining member 53 joining the lid member 40 to the rim portion 31 is suppressed from flowing from the mounting region e.g., region of 31 covered by 52, 53 into the semiconductor housing space 34 (pg 3, para 5; pg 5, para 5).

Regarding claim 2, Ichinokura (see, e.g., FIG. 5) teaches that the flow-suppressing portion 162, 164 comprises a step shape and includes a facet 164 being connected to the rim portion 31 and extending in a direction toward the mounting surface 161, and a separating surface 162 being connected to the facet 164 and extending toward the semiconductor housing space 34 (pg 3, para 3, para 4; pg 5, para 5).

Regarding claim 4, Ichinokura (see, e.g., FIG. 5) teaches that the mounting region e.g., region of 31 covered by 52, 53 is covered with an Au plating film 51 (pg 3, para 7).

Regarding claim 9, Ichinokura (see, e.g., FIG. 5) teaches that the reflective wall 163 comprises an inclined surface being widened outward as a distance from the mounting surface 161 increases (pg 5, para 5).

Regarding claim 11, Ichinokura (see, e.g., FIG. 5) teaches that the semiconductor package substrate according to claim 1; and the lid member 40 being mounted on the mounting region e.g., region of 31 covered by 52, 53 (pg 3, para 5; pg 5, para 5).
Regarding claim 12, Ichinokura (see, e.g., FIG. 5) teaches that the lid member 40 comprises quartz glass (pg 3, para 5).

Regarding claim 13, Ichinokura (see, e.g., FIG. 5) teaches the semiconductor package according to claim 11; and the semiconductor light-emitting element 20 being mounted on the semiconductor package substrate 130 (pg 5, para 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinokura (WO 2018/043096 A1).

Regarding claim 5, Ichinokura (see, e.g., FIG. 5) teaches that the Au plating film 51 comprises a surface area (pg 3, para 7). 
Ichinokura fails to specify that the Au plating film comprises a surface area of not less than 4.965 mm2. Ichinokura does, however, teach that the Au plating film have a rectangular frame shape (pg 3, para 7). However, differences in surface area will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such surface area difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the surface area of the Au plating film, it would have been obvious to one of ordinary skill in the art to use or modify the surface area of the Au plating film in device of Ichinokura.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed surface area or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Ichinokura (see, e.g., FIG. 5) fails to specify that the volume of a preform of the joining member is not less than 0.0466 mm2. Ichinokura does, however, teach that the preform 56 of the joining member 53 has a rectangular frame shape and a thickness (pg 5, para 1-para 4). However, differences in volume will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such volume difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the volume of the preform joining member, it would have been obvious to one of ordinary skill in the art to use or modify the volume of the preform joining member in device of Ichinokura.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed volume or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Ichinokura (see, e.g., FIG. 5) fails to specify that a height of the flow-suppressing portion is not less than 0.15 mm. Ichinokura does, however, teach that flow-suppressing portion 162, 164 is at a height from the mounting surface 161. However, differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the height of the flow-suppressing portion, it would have been obvious to one of ordinary skill in the art to use or modify the height of the flow-suppressing portion in device of Ichinokura.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height of the flow-suppressing portion or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichinokura (WO 2018/043096 A1), in view of Park (KR 2013/0127838 A).

Regarding claim 10, Ichinokura (see, e.g., FIG. 5) teaches that the reflective wall 163 is covered with a deposited metal film (pg 3, para 7-para 8; pg 5, para 5).
Although Ichinokura shows substantial features of the claimed invention, Ichinokura fails to expressly teach that the reflective wall is covered with a deposited Al film comprising Al.
Park (see, e.g., FIG. 2) teaches that that the reflective wall 113 is covered with a deposited Al film 115 comprising Al for the purpose of utilizing a metal film having high reflectivity (Para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the metal film on the reflective wall of Ichinokura for the Al film as described in Park for the purpose of utilizing a metal film having high reflectivity (Para 0024).

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817